The opinion of the court was delivered by
Redpield, J.
Section 49, chap. 11, of the Revised Statutes provides, that the state’s attorneys “ shall prosecute for all offences committed within such counties,” and, in addition, it is provided, that they “ shalll prosecute all matters and causes cognizable by the county or supreme court, in behalf of the state,” with many other more specific duties. From all which it seems to us evident, that the purpose of the statute was to give them all requisite authority to *701bring persons, accused of crimes, before magistrates, and cause them to be bound up.
This is certainly implied in prosecuting such offenders. The idea, that they were only to aid town grand jurors in such prosecution, is unreasonable and absurd. This has been the general practice in the state for many years, both under the present and former statutes. It has been once so decided by this court, in the county of Caledonia, we think. Judgment affirmed.